Allowable Subject Matter
Claims 1-19, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-19, 23-25 are patentable over Urwyler et al., Journal of Medicinal Chemistry (2009), 52(16), 5093-5107. Urwyler discloses, in Table 3, benzothienyl compounds structurally related to the compounds of instant formula (I) as follow:

    PNG
    media_image1.png
    121
    213
    media_image1.png
    Greyscale
, which has a carbon atom at the 5 position instead of nitrogen atom. Therefore, the claims are free of prior art. 	
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
05/17/2022